         Case 1:18-cv-12070-DJC Document 20 Filed 02/14/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

AMERICAN WATERWAYS                     )
OPERATORS                              )
                                       )             No. 1:18-cv-12070
                  Plaintiff,           )
            v.                         )             NOTICE OF FILING OF
UNITED STATES COAST GUARD              )             ADMINISTRATIVE RECORD
                                       )
                  Defendant.           )
______________________________________ )


       Defendant hereby provides notice of the manual filing of the U.S. Coast Guard’s

Administrative Record. The Administrative Record is contained on one DVD. The index to the

Administrative Record is attached as Exhibit 1, and the certification of the Administrative

Record is attached as Exhibit 2. Copies of the DVD containing the Administrative Record will

be sent by FedEx to Plaintiff’s counsel and the Court.

DATE: February 14, 2019              Respectfully submitted,

                                     JEAN E. WILLIAMS
                                     Deputy Assistant Attorney General
                                     Environment and Natural Resources Division


                                      /s/ Luther L. Hajek
                                     LUTHER L. HAJEK
                                     Trial Attorney, Natural Resources Section
                                     United States Department of Justice
                                     Environment & Natural Resources Division
                                     999 18th St., South Terrace, Suite 370
                                     Denver, CO 80202
                                     Telephone: 303-844-1376
                                     Facsimile: 303-844-1350
                                     E-mail: luke.hajek@usdoj.gov

                                     ANDREW E. LELLING
                                     United States Attorney

                                     Michael Sady (BBO #552934)
         Case 1:18-cv-12070-DJC Document 20 Filed 02/14/19 Page 2 of 3



                              Assistant U.S. Attorney
                              U.S. Attorney’s Office
                              1 Courthouse Way, Suite 9200
                              Boston, MA 02210
                              (617) 748-3100
                              E-mail: Michael.Sady@usdoj.gov

                              Counsel for Defendant

OF COUNSEL:

Brian Judge
United States Coast Guard




                                       2
          Case 1:18-cv-12070-DJC Document 20 Filed 02/14/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2019, I filed a true and correct copy of the foregoing

document with the Court’s CM/ECF system, which will generate a Notice of Filing to the

attorneys of record.



                                             /s/ Luther L. Hajek _______
                                             LUTHER L. HAJEK
                                             Trial Attorney, Natural Resources Section
                                             United States Department of Justice
                                             Environment & Natural Resources Division
                                             999 18th St., South Terrace, Suite 370
                                             Denver, CO 80202
                                             Telephone: 303-844-1376
                                             Facsimile: 303-844-1350
                                             Email: luke.hajek@usdoj.gov

                                             Counsel for Defendant




                                                3
